Citation Nr: 1822290	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  18-11 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1958 to November 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A December 2013 Board decision denied entitlement to service connection for bilateral hearing loss and tinnitus.

2.  With respect to the bilateral hearing loss disability claim, evidence associated with the Veteran's claims file after the prior denial in December 2013 is relevant and probative.

3.  A bilateral hearing loss disability is related to the Veteran's active service.

4.  With respect to the tinnitus claim, evidence associated with the Veteran's claims file after the prior denial in December 2013 is not relevant and probative.


CONCLUSIONS OF LAW

1.  The December 2013 Board decision which denied entitlement to service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C. § 7104(b) (2012); 38 C.F.R. § 20.1100 (2013).

2.  New and material evidence has been received and the claim for entitlement to service connection for a bilateral hearing loss disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  A bilateral hearing loss disability was incurred in active service.  38 U.S.C. §§ 1131 (2012); 38 C.F.R. § 3.303 (2017).

4.  New and material evidence has not been received and the claim for entitlement to service connection for tinnitus is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria

A Board decision is generally final as of the date stamped on the face of decision.  See 38 C.F.R. § 20.1100 (2017).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  See 38 U.S.C. § 5108 (2012).  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  See 38 C.F.R. § 3.156(a) (2017).  Material evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See id.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  See id.

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty.  See 38 U.S.C. §§ 1110, 1131 (2012); see also 38 C.F.R. § 3.303 (2017).  Generally, in order to establish direct service connection, three elements must be established.  These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
 
II.  Bilateral Hearing Loss Disability

New and Material Evidence 

A December 2013 Board decision denied entitlement to service connection for bilateral hearing loss.  This decision was final as of the date stamped on the face of decision.  38 U.S.C. § 7104(b) (2012); 38 C.F.R. § 20.1100 (2013).  The December 2013 Board decision denied the Veteran's claim, essentially, based on a lack of nexus between the Veteran's current bilateral hearing loss disability and his active service.  In this regard, the Board decision stated "[i]n sum, the most probative evidence of record is devoid of showing that the Veteran's hearing loss...[is] related to service."

During the course of the prior appeal, the Veteran was afforded a VA examination in September 2008.  The Veteran reported military noise exposure by way of working on the flight line without hearing protection while at Travis Air Force Base for a two to three year period.  Audiometric test results indicated that the Veteran had a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2017).  The examiner provided a negative nexus opinion as to whether hearing loss was related to the Veteran's active service.

Since the final December 2013 Board decision, new evidence consists of private audiological records that were received in February 2016.  These records included January 2016 records that included the results of audiometric testing that indicated that the Veteran had a bilateral hearing loss disability for VA purposes.  In addition, an audiologist stated "[b]ilateral hearing loss: mild to severe" and "[n]oise-induced, military service."

This new medical evidence relates to a prior evidentiary defect, specifically the issue of a nexus between the Veteran's current bilateral hearing loss disability and his active service.  As such, the Board finds that evidence associated with the Veteran's claims file after the prior denial in December 2013 is relevant and probative.  The Board accordingly concludes that new and material evidence has been received and the claim for entitlement to service connection for a bilateral hearing loss disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

Service Connection

As referenced, evidence has indicated that the Veteran has a bilateral hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385 (2017).  In addition, the Veteran has reported military noise exposure by way of working on the flight line without hearing protection while at Travis Air Force Base.  The Board notes that the Veteran's service treatment records (STRs) noted the Veteran being treated at Travis Air Force Base from 1971-1974.  The remaining issue is whether a nexus exists between the Veteran's bilateral hearing loss disability and his active service.

As noted, the Veteran was previously afforded a VA examination in September 2008 and a negative nexus opinion was provided.  The rationale provided, essentially, relied entirely on a lack of in-service findings of hearing loss.  In this regard, the rationale referenced that audiometric testing done in 1974 and 1978 showed or revealed normal hearing sensitivity.  The examiner also referenced that testing in 1978 revealed no significant hearing loss at the time of the Veteran's discharge.  The Board notes that the examiner also indicated that the results of the hearing evaluation were consistent with hearing loss resulting from exposure to high intensity sounds (but it was also noted that the results were not consistent to high intensity sounds reported by the Veteran during military service).

The Board has considered this negative opinion.  First, the United States Court of Appeals for Veterans Claims (Court) has held that service connection for a current hearing loss disability may be granted where hearing was within normal limits on audiometric testing at separation from service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  The Court's holding in Hensley is consistent with 38 C.F.R. § 3.303(d) (2017), which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.

Second, the Board observes that a threshold shift was shown in the Veteran's STR audiometric testing between 1974 and 1978 and the examiner's lack of reference or discussion of this evidence limits the probative value of the provided opinion.  In this regard, an April 1974 examination report noted pure tone thresholds, in decibels, as:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
0
0
0
0
0

By contrast, April 1978 and September 1978 (retirement) examination reports noted pure tone thresholds, in decibels, as:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
10
10
LEFT
20
10
5
5
10

On the other hand, of record is a January 2016 statement from an audiologist, who following audiometric testing stated "[b]ilateral hearing loss: mild to severe" and "[n]oise-induced, military service."  The Board affords this positive opinion probative value.

Upon review, and resolving reasonable doubt in the Veteran's favor, the Board finds that a bilateral hearing loss disability is related to the Veteran's active service.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).  As such, the Board concludes that a bilateral hearing loss disability was incurred in active service and to this extent the Veteran's claim is therefore granted.  38 U.S.C. §§ 1131 (2012); 38 C.F.R. § 3.303 (2017).

III.  Tinnitus 

A December 2013 Board decision denied entitlement to service connection for tinnitus.  This decision was final as of the date stamped on the face of decision.  38 U.S.C. § 7104(b) (2012); 38 C.F.R. § 20.1100 (2013).  The December 2013 Board decision denied the Veteran's claim, essentially, based on a lack of nexus between the Veteran's current tinnitus and his active service.  In this regard, the Board decision stated "[i]n sum, the most probative evidence of record is devoid of showing that the Veteran's...tinnitus [is] related to service."

During the course of the prior appeal, the Veteran was afforded a VA examination in September 2008.  As noted, the Veteran reported military noise exposure by way of working on the flight line without hearing protection while at Travis Air Force Base for a two to three year period.  The Veteran reported the onset of tinnitus as about five to six years ago (on his October 2007 claim, however, the Veteran reported tinnitus as beginning in 1981).  The examiner provided a negative nexus opinion as to whether tinnitus was related to the Veteran's active service.  The examiner also stated that tinnitus was not the secondary to the Veteran's hearing loss.

Since the final December 2013 Board decision, added evidence consists of private audiological records and the Veteran's statements.  As to private audiological records, of record are two May 2015 records.  These records included audiometric test results and noted a diagnosis of sensorineural hearing loss bilaterally.  Intermittent tinnitus in both ears was also noted.  Also noted was "worked on flight line."  In review, these documents are not new and material in that they did not relate to a prior evidentiary defect, specifically the issue of nexus.  Rather, these documents related to a current disability of tinnitus and to the in-service event of the Veteran's noise exposure by way of working on a flight line.  Evidence of these elements was of record at the time of the prior December 2013 denial.  Overall, this evidence is cumulative and redundant of the evidence previously of record and therefore is not new and material evidence.

Also of record are January 2016 private audiological records, which were discussed above in the bilateral hearing loss disability section.  These records did not reference tinnitus in any way.  As discussed above, the records included a statement in regards to bilateral hearing loss of "[n]oise-induced, military service."  Tinnitus was not referenced or included as part of that statement.  As such, this evidence is not new and material in that it does not relate to tinnitus.  

As to the Veteran's statements, as relevant, these generally described his in-service noise exposure.  See May 2015 Statement, January 2016 Statement and February 2018 VA Form 9.  An in-service event was not the reason for the Board's prior denial, which as noted, was premised essentially on the lack of a nexus between the Veteran's tinnitus and his active service.  In addition, the Veteran previously described his in-service noise exposure as part of the prior final appeal.  Overall, this evidence is cumulative and redundant of the evidence previously of record and is not new and material evidence.  

In addition, on the Veteran's February 2018 VA Form 9 he stated that "I turned in two audiology reports that include statements from the audiologists that it is as least as likely as not that my hearing loss and tinnitus are service connected."  This statement is presumably in reference to the May 2015 and January 2016 private audiological records discussed above.  The Veteran's statement is not an accurate description of these records.  As discussed, these private audiological records did not provide an opinion linking the Veteran's tinnitus to his active service.  As such, the Veteran's inaccurate statement is also not new and material evidence.  

In sum, the Board finds that, with respect to the tinnitus claim, evidence associated with the Veteran's claims file after the prior denial in December 2013 is not relevant and probative.  As such, the Board concludes that new and material evidence has not been received and the claim for entitlement to service connection for tinnitus is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).




ORDER

The application to reopen a claim for entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for a bilateral hearing loss disability is granted.

The application to reopen a claim for entitlement to service connection for tinnitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


